Title: To Benjamin Franklin from Georgiana Shipley, 1 March 1781
From: Hare-Naylor, Georgiana Shipley
To: Franklin, Benjamin


Bolton Street March the 1st 1781
As we removed to town particularly late this year, I had not the happiness of receiving my dear Dr Franklin’s letter till last week when I had the pleasure of seeing your good friend Mr Alexander & hearing from him a very satisfactory account of every thing which concerns you. Your dear letter is likewise written in better spirits, than any one I have received for several years. Yet when you mention a peace as not far distant, I much apprehend even you think better of the wisdom of our Ministry than they deserve.
I am sure it will give you pleasure to be inform’d that all this family are remarkably well, I think I never knew my father better, exclusive of a slight cold he caught on first coming to town. They spent the whole summer at Twyford, a retirement endeared to us by the recollection of the happy hours we have formerly enjoyed there in your much valued society. I went into Yorkshire with Sir Wm & Lady Milner from thence I wrote to you, but I have learn’d lately from Mr Jones that he found no opportunity of conveying my letter, this intelligence gave me some little concern, as I am willing to flatter myself you continue to have the goodness to be interested for your friends & receive pleasure from their letters.
I shall certainly make enquiries after an English Translation of Anacreon altho: I much fear we have none worth perusal, indeed it rarely that the entire works of any Poet are well translated. The specimens you send me appear light & easy but I am no further judge of their excellence.
While I remain in town, I hope to have more frequent opportunities of writing, but I can not conclude this letter without giving you repeated assurances of the affection & esteem of this family & beging you to believe me, with the greatest respect & sincerity Your much obliged & affecate Friend.
G: S:
I send the shades you requested, they are at best very imperfect reprisentations.
